Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to App. 16977803, filed on 09/02/2020.  Claims 14-29 are now pending and ready for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2018 208 278.2, filed on 05/25/18.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 14, the limitation “whether or not the object which forms the basis of the predicted object box, is critical with regard to a possible collision” is interpreted to be indefinite because the term “critical” is not defined and it is unclear what constitutes a critical level.  Additionally, the term “possible collision” is interpreted to be indefinite as it is also unclear what constitutes a “possible” collision as it is either a collision or not and it is hard to define how close to a collision a “possible collision” is.  Additionally, the term “instantaneous” is interpreted to be indefinite because it is unclear what the time range can be for an “instantaneous” change.  
Claims 23 and 25 are indefinite for the same reasons as claim 14.
Claims 15-22, 24, 26-29 are rendered indefinite as it depends off of the independent claims.

Allowable Subject Matter
Claim 14 is not rejected under 35 USC 102 or 103 and would be allowed if the 35 USC 112 is resolved.
Claim 14 is not rejected under prior art as the limitations “S2) from the object boxes of the object for images recorded in succession or direct succession, determining: (i) an instantaneous change of scaling of an object box for the object, or variables derived from the instantaneous change of scaling the object box for the object, and (ii) an instantaneous lateral change of position of the object box for the object; (S3) determining a predicted object box, predicted in for the future, from the instantaneous change of scaling of the object box for the object or the variables derived from the instantaneous change of scaling of the object box for the object, and from the instantaneous lateral change in position of the object box for the object; (S4) determining and evaluating: (i) a position of the predicted object box and/or (ii) a ratio of a lateral extension of the predicted object box to a lateral extension of: (a) a covered field of view, and/or (b) the recorded images or a section of the recorded images; and (S5) as a function of the result of the evaluation, determining: (i) whether or not the object which forms the basis 
Specifically, the prior art did not disclose the instantaneous change scaling of an object box or variables derived the instantaneous scaling of change or the instantaneous lateral change of position and using the instantaneous change in scaling to predict a future position of the box in combination with S4 and S5.
Claims 23 and 25 are not rejected for the same reasons as claim 14 as the claim limitations are essentially similar but in a different embodiment.
Claims 15-22, 24, 26-29 are not rejected as they depend off of claims 14, 23, or 25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mao et al. (US PG PUB 20200159222 discloses object tracking using a bounding box but does not disclose the instantaneous changes of the bounding box and using the changes to predict the new position of the box).
Sharma (US PG PUB 20120148093) discloses a bounding box for a blob tracking and changing the dimensions of the blob over time but not the instantaneous changes and collision detection).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667                                                                                                                                                                                                        
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667